Order entered November 28, 2016




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-15-01207-CV

                        IN THE INTEREST OF B.W.S., A CHILD

                    On Appeal from the 470th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 470-51685-2010

                                          ORDER
      Before the Court is appellee’s May 9, 2016 motion to dismiss the appeal for want of

jurisdiction. The motion is DENIED.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE